                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,                        §
LING ZHOU, and FENGLIN DU,                            §
                                                      §
        Plaintiffs,                                   §
                                                      §
v.                                                    §   CIVIL ACTION NO. 1:20-cv-00486
                                                      §
PARKSTONE PROPERTY OWNERS                             §
ASSOCIATION, INC.,                                    §
                                                      §
       Defendant.                                     §
                                                      §


     [PROPOSED] ORDER REGARDING PLAINTIFFS’ MOTION FOR TEMPORARY
            RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        On this day came on to be heard Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (the “Motion”). Having considered the Motion, all relevant briefing and

arguments of counsel, and all evidence presented, the Court is of the view that the Motion is

meritorious and should be GRANTED. The Court specifically determines that Plaintiffs face a

substantial threat of irreparable harm in that Defendant’s actions will likely lead to the closure of

the sober living residence at issue in this matter.

        Accordingly, it is ORDERED, ADJUDGED, and DECREED that Defendant is

preliminarily enjoined from enforcement of Defendant’s parking restrictions against Harmony

Haus until further order of this Court and on collection of fines imposed on the basis of such

restrictions until further order of this Court.


        DONE THIS _____ day of ________, 2020

                                        __________________________
                                        JUDGE PRESIDING
